Citation Nr: 1032689	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  98-10 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for duodenal ulcers.

2.  Entitlement to a compensable rating for epididymitis.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to October 
1957.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1997 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  This matter was 
remanded in November 2003 and November 2008 for further 
development.  

The Board issued a decision denying this appeal in June 2007.  In 
August 2008, the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's decision.  


FINDINGS OF FACT

1.  An unappealed October 1980 rating decision denied the 
Veteran's claim for service connection for duodenal ulcers.

2.  The evidence received since the October 1980 rating decision 
is not so significant that it must be considered in order to 
fairly decide the claim.

3.  The Veteran's service-connected epididymitis is asymptomatic; 
it does not require long term drug therapy, 1-2 hospitalizations 
per year or intermittent intensive management.

4.  The Veteran's service-connected disability does not preclude 
substantially gainful employment.




CONCLUSIONS OF LAW

1.  The October 1980 rating decision that denied a claim for 
service connection for duodenal ulcers is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  Evidence received since the October 1980 rating decision 
denying service connection for duodenal ulcers is not new and 
material; accordingly, the claim has not been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  The criteria for entitlement to a compensable disability 
rating for the Veteran's service-connected epididymitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Code 7525 (2009).

4.  The criteria for entitlement to a total disability rating due 
to service-connected disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 
4.18, 4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the appellant filed his claims in 1996 (prior to 
the enactment of the VCAA).  A rating decision was issued in June 
1997.  The claims came before the Board in November 2003 and the 
claims were remanded for further development, to include 
compliance with the VCAA.  In March 2004 and April 2004, VCAA 
letters were issued to the appellant.  These letters effectively 
notified the appellant of what information and evidence is needed 
to substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information and 
evidence will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claims.

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, the Board notes that the Board sent the 
Veteran a March 2006 correspondence that fully complied with 
Dingess.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed 
directives consistent with VCAA with regard to new and material 
evidence.  The Court stated that in order to successfully reopen 
a previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is both 
new and material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA claimants. 
Because these requirements define particular types of evidence, 
when providing the notice required by the VCAA it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique character 
of evidence that must be presented.  This notice obligation does 
not modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a service-
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying claim 
for the benefit sought by the claimant.  In addition, VA's 
obligation to provide a claimant with notice of what constitutes 
new and material evidence to reopen a service connection claim 
may be affected by the evidence that was of record at the time 
that the prior claim was finally denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to participate in 
the adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the bases 
for the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on the 
basis on which the prior claim was denied.

In the present case, the Board observes that in compliance with 
the directives of the Court and the Board, the RO furnished the 
appellant with an adequate notice letter in July 2009.  It set 
forth the criteria for entitlement to the benefit sought by the 
appellant, and included discussion of new and material evidence 
so as to comply with the Kent requirements.  The Board believes 
that the July 2009 notice constituted adequate notice to the 
appellant.   

Finally, the United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) 
purported to clarify VA's notice obligations in increased rating 
claims.  The Court held that a notice letter must inform the 
Veteran that, to substantiate a claim, he or she must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.  The Court also held that where the claimant is rated under 
a diagnostic code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life, the 
notice letter must provide at least general notice of that 
requirement.
The Board points out that the U.S. Court of Appeals for the 
Federal Circuit reversed the Court's holding in Vazquez, to the 
extent the Court imposed a requirement that VA notify a Veteran 
of alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. 
Sept. 4, 2009).  Reviewing the July 2009 correspondence in light 
of the Federal Circuit's decision, the Board finds that the 
Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to 
his increased rating claim.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

The Board finds that there has been substantial compliance with 
the assistance provisions set forth in the law and regulations.  
The record in this case includes VA treatment and hospital 
records, examination reports, private medical records, and Social 
Security records.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to decide 
the case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  All known and available records relevant 
to the issues on appeal have been obtained and associated with 
the Veteran's claims file; and the appellant has not contended 
otherwise.  The Veteran stated in a September 2008 correspondence 
that he had no further evidence to submit.  

New and Material Evidence

Duodenal ulcers
Following notification of an initial review and adverse 
determination by an RO, a notice of disagreement must be filed 
within one year from the date of notification thereof; otherwise, 
the determination becomes final and is not subject to revision 
except on the receipt of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.  The Board notes that this 
claim was originally denied by the RO in October 1980.  The 
Veteran was informed of the denial in December 1980, and decision 
went unappealed.  The October 1980 decision is therefore final.  
38 U.S.C.A. § 7105.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).  The provisions of 38 C.F.R. 
§ 3.156 (which define "new and material evidence") were changed 
for claims filed on or after August 29, 2001. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 (2004)).  The 
appellant's application to reopen his claim was filed before 
August 29, 2001 (it was filed in September 1996); consequently, 
the former version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
(2001) provides as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant that 
it must be considered in order to fairly 
decide the claim.  

Second, if VA determines that the evidence is new and material, 
the VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Winters v. West, 12 
Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set 
forth in Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The 
second step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 
(1999).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and material.  
If the evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to 
reopen a previously and finally disallowed claim, there must be 
new and material evidence presented or secured since the time 
that the claim was finally denied on any basis. Additionally, 
evidence considered to be new and material sufficient to reopen a 
claim should be evidence that tends to prove the merits of the 
claim that was the specified basis for the last final 
disallowance of the claim.  In Justus v. Principi, 3 Vet. App. 
510 (1992), the Court held that for new and material evidence 
purposes only, new evidence is presumed to be credible.  The only 
exception would be where evidence presented is either (1) beyond 
the competence of the individual making the assertion or (2) 
inherently incredible. 

The Board notes that the basis for the denial was a finding by 
the RO that the Veteran's duodenal ulcers existed prior to 
service and were not aggravated by service. The evidence before 
the RO at the time included the service treatment records as well 
as post-service private and VA treatment reports and lay 
statements.

Evidence submitted since the October 1980 decision consists of VA 
outpatient treatment reports from Loma Linda, California dated 
February 1996 to June 2010. The Board is unable to conclude that 
any of the newly received evidence is new and material.  Evidence 
before the RO in 1980 showed the Veteran's history of a 
preservice ulcer.  To the extent that the records from 1996 to 
the present show any complaints or treatment for the ulcer, such 
evidence does not suggest any aggravation during the Veteran's 
period of service approximately 40 years before.  The claim of 
service connection for an ulcer has not been reopened.

Increased Ratings

Epididymitis
The present appeal also involves the Veteran's claim that the 
severity of his service-connected epididymitis warrants a higher 
disability rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service- connected disability. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).

The Veteran's service-connected epididymitis has been rated by 
the RO under the provisions of Diagnostic Code 7525.  Under this 
regulatory provision, epididymitis is rated as a urinary tract 
infection.  A 10 percent evaluation may be assigned when the 
disability requires long term drug therapy, 1-2 hospitalizations 
per year and/or requiring intermittent intensive management.  A 
30 percent rating is assigned for 


recurrent symptomatic infection requiring drainage, frequent 
hospitalization (greater than 2 times/year), and/or requiring 
continuous intensive management.  38 C.F.R. § 4.115b, Diagnostic 
Code 7525 (2009).

The Veteran underwent a VA examination in August 2005.  The 
examiner reviewed the Veteran's medical history and noted that he 
had a past medical history of bladder cancer, prostate cancer, 
priapism, and epididymitis.  The Veteran denied lethargy; but he 
did complain of intermittent weakness over the last eight months.  
He denied anorexia; but noted a decrease in appetite over the 
past six months.  He complained of urinary frequency at least 
seven times per day, and nocturia four to five times per night.  
He noticed that his urinary stream has been getting weaker.  He 
also complained of hesitancy and occasional dysuria.  He has 
urinary incontinence occurring mostly at night.  He does not wear 
pads during the day; but he does at night.  He has not had any 
hospitalizations in the last year; but he had a history of a 
transurethral resection of bladder tumors in 1963 and 1999; and 
radical retropubic prostatectomy and multiple transurethral 
resections of bladder tumors.  He has not required any 
intermittent or continuous catheterizations; or any dilations or 
drainage procedures.  He denied any specific type of diet 
therapy.  He was not on any medications for his prostate.  Upon 
examination, the epididymitis and spermatic cord were within 
normal limits.  The examiner diagnosed the Veteran with history 
of prostate cancer, status post radical retropubic prostatectomy 
with minimal urinary incontinence; erectile dysfunction secondary 
to radical retropubic prostatectomy; history of bladder cancer, 
status post transurethral resection of the bladder x 2 in the 
past; history of priapism; and history of epididymitis without 
any current symptoms.

The Board notes that in order to warrant a compensable rating for 
epididymitis, the Veteran's condition must require long term drug 
therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management.  The Veteran specifically 
denied being hospitalized for his epididymitis.  There was no 
evidence of long term drug therapy or intensive management.  As 
the August 2005 examiner noted, the Veteran was not experiencing 
any current symptoms.  A May 2010 treatment 


reports reflects that the examiner assessed the Veteran with 26 
different conditions.  Epididymitis was not listed.  This is 
further evidence that the Veteran is not reporting any current 
symptoms of epididymitis.  As such, a compensable rating is not 
warranted.

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for a 
compensable rating for epididymitis must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  However, as discussed above, the evidentiary 
record in this case persuasively shows that the Veteran's lack of 
symptoms, hospitalizations, or treatment squarely match the type 
and degree of the examples set forth under the criteria for the 
current 0 percent schedular rating.  Consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
appropriate in such a case where the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  See 
generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board 
therefore finds that referral for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

TDIU

In order to establish service connection for a total rating based 
upon individual unemployability due to service- connected 
disability, there must be an impairment so severe that it is 
impossible to follow a substantially gainful occupation.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching 
such a determination, the central inquiry is "whether the 
Veteran's service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure and 
follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed. Reg. 2317 (1992). Consideration may be given to the 
Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for 
an award of total rating based on unemployability.  When the 
Veteran's schedular rating is less than total (for a single or 
combination of disabilities), a total rating may nonetheless be 
assigned provided that if there is only one service-connected 
disability, this disability shall be rated at 60 percent or more.  
When there are two or more disabilities, at least one disability 
must be ratable at 40 percent or more, and any additional 
disabilities must result in a combined rating of 70 percent or 
more, and the disabled person must be unable to secure or follow 
a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A 
total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 38 
C.F.R. 
§ 4.16(b), for Veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart from 
any non-service-connected conditions and advancing age, which 
would justify a total rating based on unemployability.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).

The Veteran is service connected for epididymitis, evaluated as 0 
percent disabling. Consequently, the Veteran's service- connected 
disability does not meet the percentage requirements of 38 C.F.R. 
§ 4.16(a).

Following a full and thorough review of the evidence of record, 
the Board concludes that the preponderance of the evidence is 
against the Veteran's claim of entitlement to a TDIU.  The 
evidence does not demonstrate that the Veteran is unable to 
secure or follow a substantially gainful occupation solely by 
reason of his service-connected disability.  The medical records 
reflect that any inability of the Veteran to find substantially 
gainful employment is based on non service connected 
disabilities.  There is no persuasive evidence of record 
demonstrating or suggesting that the Veteran in unemployable as a 
result of his service-connected disability, which, as noted 
above, is not manifested by any current symptoms.

In summary, the preponderance of the evidence is against a 
finding that the Veteran's service-connected disability precludes 
employment consistent with his education and work history.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of the 
doubt doctrine is inapplicable where, as here, the preponderance 
of the evidence is against the claim of entitlement to TDIU 
benefits.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied as to all issues.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


